Citation Nr: 1340818	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through November 2012.  While the agency of original jurisdiction (AOJ) considered such records dated through October 2012 in the November 2012 statement of the case, the single November 2012 record contained in Virtual VA is irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he began having problems with his right knee and bilateral feet while serving in Europe and that such have continued to the present.  Therefore, he alleges that service connection for his right knee and bilateral foot disorders is warranted.

The Board initially notes that the Veteran's service treatment records are unavailable.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).

VA treatment records reflect current disorders of the right knee and bilateral feet.  Specifically, the Veteran has been diagnosed with internal derangement of the right knee with varus deformity and degenerative changes in the medial compartment as noted in July 2009, and has underwent surgeries (cheilectomies) on his left and right feet in July 2010 and December 2011, respectively.  In light of the Veteran's contentions that his right knee and bilateral foot problems began during service, the absence of his service treatment records, and the current diagnoses of right knee and bilateral foot disorders, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that a remand is necessary in order to obtain potentially outstanding VA treatment records.  In this regard, the Veteran reported VA treatment beginning in January 2007 in his February 2011 claim; however, he subsequently indicated that he began receiving VA treatment in 2002.  While the AOJ has obtained records beginning in November 2006 from the Jackson, Mississippi, VA facility and in April 2009 from the Shreveport, Louisiana, VA facility, it does not appear that records dated prior to such dates have been requested or obtained.  Therefore, such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Jackson VA facility dated from 2002 to November 2006 and the Shreveport VA facility dated from 2002 to April 2009 pertaining to the Veteran's right knee and bilateral foot disorders.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right knee and bilateral foot disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all disorders of the Veteran's right knee and bilateral feet.  

(B)  With respect to each right knee and/or bilateral foot disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is related to his military service.

(C)  If arthritis is present, the examiner should indicate whether such manifested within one year of the Veteran's service discharge in July 1983 and, if so, to describe the manifestations.

The examiner must consider the full record, to include VA treatment records now on file, any records obtained following this remand, and the Veteran's statements regarding service incurrence and continuity of symptomatology.  The examiner should explain the reasoning for every opinion provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

